Citation Nr: 0923632	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  98-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a service-connected left 
ankle disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1985.  

By its decision of April 2007, the Board of Veterans' Appeals 
(Board) denied entitlement of the Veteran to an increased 
rating for a left ankle disorder and service connection for a 
right ankle disorder, to include as secondary to a service-
connected left ankle disability.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court), 
and the parties to such appeal thereafter jointly moved the 
Court to vacate the Board's April 2007 decision and remand 
the matter to the Board for further actions.  By its order, 
dated in November 2008, the Court granted the parties' motion 
and the case has since been returned to the Board for further 
consideration.  

This appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

By its November 2008 order, the Court therein incorporated by 
reference the parties' joint motion.  In that motion, the 
parties agreed that remand of both issues was required to 
afford the Veteran adequate medical examinations in order to 
ensure compliance by VA with its duty to assist obligation.  
In this regard, the Board was found to have incorrectly 
relied on VA medical examinations which did not properly 
assess the degree of functional loss of the veteran's left 
ankle due to pain and/or lack of endurance or provide an 
opinion as to whether his left ankle disorder either caused 
or aggravated claimed disability of his right ankle.  The 
parties likewise agreed that the VA examiner's medical 
statement in September 2006 that the veteran's right ankle 
trauma was secondary to an altercation with police officers 
in prison was not based on any evidence in the claims folder.  
Rather, it was noted that the only evidence on file 
concerning the cause of the veteran's right ankle trauma was 
the veteran's own statement that it was caused when his left 
ankle gave out as he tried to escape two muggers, which 
caused him to put his weight on his right ankle, thereby 
injuring the right ankle.  

Pursuant to the Court's order and the parties' joint motion, 
remand is required to facilitate needed development.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claim for increase for 
left knee disablement and his claim for 
service connection for a right ankle 
disorder, to include as secondary to his 
service-connected left ankle disability.  
Such notice should include the fact that 
38 C.F.R. § 3.310, which governs claims 
for secondary service connection, was 
amended as of October 2006.  See 71 Fed. 
Reg. 52744 (2006).  Also, pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the appellant should be apprised 
of the rating criteria specific to the 
ankle, and, in particular, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, and the 
evidence necessary to substantiate the 
claim for increase for left ankle 
disability.  

The appellant should also be requested to 
furnish more detailed information 
regarding the facts and circumstances 
involving each incident of right ankle 
trauma occurring post-service.  A 
description of each  injury, the date and 
location of such, whether any police 
report was prepared as a result of any 
alleged incident, and the nature and 
location of any medical care received as 
a result, should be fully detailed.  

2.  If the appellant provides sufficient 
details regarding any incident of post-
service right ankle trauma, undertake 
complete development to obtain any 
confirmatory data, police report, or 
record of medical treatment, for 
inclusion in the claims folder.  

3.  Obtain all pertinent records of VA 
medical treatment not already on file, 
including those compiled at the VA 
Medical Center in Manhattan, for 
inclusion in the claims folder.  

4.  Thereafter, afford the Veteran a VA 
joints examination by a clinician that 
has not previously examined him.  The 
purpose of such examination is to assess 
the nature and severity of the 
appellant's service-connected left ankle 
disorder and the relationship, if any, 
between his service-connected left ankle 
disability and a claimed disorder of the 
right ankle.  The claims folder should be 
made available to and reviewed by the 
examiner for use in the study of this 
case and the prepared report of such 
evaluation should indicate whether the 
claims folder was made available and 
reviewed.  A copy of the notice from the 
VA medical facility to the appellant 
notifying him of the date, time, and 
place of such examination should be 
obtained and associated with his claims 
folder.  

The examination should include a complete 
evaluation with respect to both the left 
and right ankles, including detailed 
range of motion studies.  The examiner 
should also note any additional 
limitation of motion of the left ankle 
due to pain or flare-ups of pain, as 
supported by objective findings, and any 
additional limitation of motion due to 
weakness, excess fatigability, or 
incoordination.  The degree of additional 
motion loss of the left ankle, if any, 
should be set forth in degrees, to the 
extent possible.  Also, specific findings 
as to the level of functional loss caused 
by left ankle pain and/or loss of 
endurance should be fully outlined.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to address the following 
questions, providing a rationale for each 
opinion offered:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
right ankle disorder had its 
onset during the period of 
active duty from July 1981 to 
July 1985?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
right ankle disorder that may 
be present was caused or 
aggravated by the appellant's 
service-connected left ankle 
disorder?

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond the natural 
progression of the disease or injury.

Also, use by the examiner of the "at 
least as likely as not" language in 
responding is required.  The examiner is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

If the Veteran has a right ankle 
disability that was aggravated by his 
service-connected left ankle disorder, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the right ankle (e.g., 
slight, moderate) before the onset of 
aggravation.

5.  Lastly, readjudicate the claims for 
entitlement to service connection for a 
right ankle disorder, including as 
secondary to a service-connected left 
ankle disorder, and for entitlement to a 
rating in excess of 10 percent for a left 
ankle disorder on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. § 3.310, as in 
effect prior to and on and after October 
10, 2006, see 71 Fed. Reg. 52744 (2006), 
and all of the applicable rating 
criteria, including those found in 38 
C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  

If any benefit sought on appeal remains 
denied or is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



